Morphy, J.,

delivered the opinion of the court.
This case, similar in all its features to the one this day decided between the same parties, presents the same point, and must be governed by the same principles and reasoning.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; and this court now proceeding to give such judgment as in their opinion should have been rendered below, do order, adjudge and decree, that the plaintiffs do recover of the defendant four thousand eight hundred and sixty dollars and eighty-eight cents, with interest thereon, at the rate of ten per cent, per annum, from the 18th of July, 1838, until paid, and that the defendant and appellee do pay costs in both courts.